Citation Nr: 1524726	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation benefits for a right knee injury pursuant to the provisions of 38 U.S.C.A. § 1151, due to a claimed assault (by VA police and staff) at a VA Medical Center in Battle Creek, Michigan in March 2006. 

2.  Entitlement to service connection for residuals of a right knee injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.C., Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before a Decision Review Officer (DRO) in November 2010.  He attended an informal conference with a DRO in August 2014.  Copies of the transcripts are of record.  

The Board notes that the Veteran is already in receipt of 100 percent disability compensation. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The weight of the evidence clearly does not establish that the Veteran's current right knee disability is the result of any care or treatment by VA.  

2.  The evidence of record does not establish a nexus between the Veteran's right knee disability and service.


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 1151 for residuals of a right knee injury have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R.  § 3.361 (2014).

2.  Residuals of a right knee injury were not incurred or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151

The Veteran contends that he suffers from a current right knee disability stemming from a March 2006 assault by VA police and staff after getting into an argument with a VA nurse who refused to provide the Veteran his psychiatric medication. 

The Veteran is already at 100% for PTSD related to this alleged assault. 

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

38 U.S.C.A. § 1151 provides that compensation under Chapters 11 and 13 of 38 U.S.C. shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and: 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran contends that he suffers from a current right knee disability stemming from a March 2006 assault by VA police and staff.  Records reflect that the Veteran was forcibly restrained after getting into an argument with a VA nurse who refused to provide the Veteran with his psychiatric medications.   

A VA investigation has found that the medical nurse that was working on March 19, 2006 did not follow protocol when he refused to provide the Veteran with his medication and failed to request his nurse supervisor's assistance or alert all staff to the problem he was having with the Veteran before calling in VA police.  After VA police were summoned there was a confrontation with police that eventually resulted in the Veteran and the police being involved in a physical struggle.  The Veteran was hit in his leg several times while being restrained; the Veteran injured VA staff and police in the process of being restrained.  

The Veteran was later incarcerated for a year following this incident as a result of this incident. 

In March 2013, the Veteran's claim was reviewed by a VA examiner.  The VA examiner opined that the Veteran's current right knee condition is caused by a valgus stress to the knee and not from blunt force to the knee, as the Veteran alleges.  The March 2013 VA examiner definitively stated that for certain the Veteran's current right knee condition was not incurred by pure blunt force during the altercation with VA staff at Battle Creek VAMC on March 19, 2006.  

Because the March 2013 VA examiner determined that the Veteran's current right knee disability is not related to any blunt force trauma that occurred during a March 2006 altercation there is no proximate cause or "cause and effect relationship" between the Veteran's current right knee disability and the March 2006 incident.  

As such, there is really no need to address the question of whether there was carelessness, negligence, etc. in withholding his medication, which then led to the struggle which he alleges caused his current right knee disability.  

In any event, if the Board were to address this issue, the Board finds no such carelessness, negligence, etc. in withholding his medication.  A disagreement regarding if the Veteran should obtain medication does not provide a rational basis to find "negligence" based on the facts of this case, particularly based on the Veteran's actions. 

The Board acknowledges that an investigation by VA has found that the VA nurse did not follow protocol when he refused to provide the Veteran with his medication and when he failed to notify his supervisors that he was having issues with the Veteran (as they were trying to help the Veteran).  Nevertheless, it is important for the Veteran to understand that this fact, in and of itself, did not provide the Veteran with permission to attack or verbally abuse VA staff and VA police trying to perform their duties.  The proper course of treatment is a medical determination and the Veteran, having no medical expertise, may not be in the best position to tell VA medical personal what is the best treatment.  He may also have disagreements with VA staff, but that does not allow for the Veteran to become abusive, leading to his arrest and incarceration. 

In this regard, it is important to for the Veteran to understand that a highly detailed review of the facts of this unusual case by the Board places into serious question the finding that the Veteran is at 100% for PTSD based on section 1151, or that the Veteran even has PTSD based on, as the RO cited in the rating code, "Personal Trauma/Sexual Trauma/Assault" as it appears clear from the record that the Veteran had significant issues prior to the incident in question.  Beyond the above, the Veteran was convicted of assault regarding that incident.  Notwithstanding this fact, the RO awarded him service connection for PTSD.  The Veteran's own statements strongly support a finding that he was having serious issues prior the event in question (causing him to dispute VA treatment).  While the Veteran may have had a legitimate disagreement with VA medical providers regarding his treatment for the nonservice connected physiatric disability, this does not provide a basis for the Veteran to assault (or verbal abuse) VA personnel trying to help him with his disability.  The fact that the Veteran's own representative revoked their representation of the Veteran in December 2011 because of his "verbal abuse of our staff" suggests that the Veteran has problems with this issue.  Indications in the record regarding a personality disorder and alcohol dependence only support this finding.   

The Board sees absolutely no reason to award compensation for any injury that may have occurred as a result of the volatile response by the Veteran to his prescription being allegedly withheld.  

Under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records do not reflect treatment for a right knee disability.  A review of the post-service medical evidence of record shows that the Veteran was diagnosed with right knee problems in 2006.  Such tends to negate a finding for service connection based on direct service incurrence.  

The Board has also considered the Veteran's statements regarding continuity of symptoms of his right knee since service.  He alleges that he was pushed by a first sergeant out of his chair and onto the floor in November 1987 and injured his knee.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's right knee disability is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a right knee disability is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his right knee disability that the Veteran has today is connected to service.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of his right knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Veteran received a December 2009 notice letter.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private records and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his 1151 in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his medical records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his 1151 claim has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his service connection claim for residuals of a right knee injury and as it relates to service, the Board notes that a VA examination and medical opinion were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current residuals of a right knee injury related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his residuals of a right knee injury should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against this claim, revealing problems that began well after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's November 2010 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  An informal conference was subsequently held in August 2014. 

The Board has reviewed the Veteran's statements in great detail.  His statements as to why he believes he has had right knee problems, and why they are related to active service (or the incident at the VAMC - at some points he seems to suggest one theory, and then another), are at best unclear at some points.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disability, is denied.

Service connection for residuals of a right knee injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


